In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                  No. 02-19-00282-CV

HAROLD MILLER, Appellant                     §    On Appeal from the 348th District
                                                  Court
V.
                                             §    of Tarrant County (348-298642-18)

                                             §    July 30, 2020
CONFORMIS, INC. AND JOSEPH
BERMAN, Appellees                            §    Opinion by Justice Birdwell

                                     JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in the trial court’s judgment. It is ordered that the judgment of the trial

court is reversed and the case is remanded to the trial court for further proceedings

consistent with this opinion.

      It is further ordered that Conformis, Inc. and Joseph Berman shall pay all of

the costs of this appeal, for which let execution issue.


                                        SECOND DISTRICT COURT OF APPEALS


                                        By /s/ Wade Birdwell
                                           Justice Wade Birdwell